DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to application 17/810,504, filed on 07/01/2022.
2.	Claims 1-20 are pending.

Information Disclosure Statement
3.	IDS(s) filed on 08/05/2022 has been considered.

Drawings/Specifications
4.	The Drawings and Specifications filed on 07/01/2022 have been accepted.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-24 of U. S. Patent Application# 17/052,590 (which has been allowed and awaiting issuance of patent number) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Claim 1 of ‘590
An apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to receive, from a requesting entity, an abstract request comprising a command predicate, one or more command objects, and one or more command contexts; infer, based on a decomposition of the abstract request, a sequence of one or more operations, associated with a service supporting service capabilities through a set of application programming interfaces (APIs), to execute; execute the sequence of one or more operations at the service; and send, to the requesting entity, one or more status codes and the sequence of the executed one or more operations.
Claim 1 of instant app.
An apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to: receive, from a requesting entity, an abstract request comprising a command predicate, one or more command objects, and one or more command contexts; infer, based on a decomposition of the abstract request, a sequence of one or more operations, associated with a service supporting service capabilities through a set of commands, to execute; execute the sequence of one or more operations at the service; and send, to the requesting entity, one or more statuses of the executed one or more operations.



Allowable Subject Matter
7.	Claims 1-20 are allowable if the claims overcome the Double Patenting rejection rendered above. A detailed reasons for allowance will be provided once the application is in allowable form.

	Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Transformation-based program generation using two separate specifications as input: An implementation neutral specification of the desired computation and a specification of the execution platform. The generated implementation incorporates execution platform opportunities such as parallelism. Operationally, the invention has two broad stages. First, it designs the abstract implementation in the problem domain in terms of an Intermediate Language (IL) that is unfettered by programming language restrictions and requirements. Concurrently, the design is evolved by specializing the IL to encapsulate a plurality of desired design features in the implementation such as partitioning for multicore and/or instruction level parallelism. Concurrently, constraints that stand in for implied implementation structures are added to the design and coordinated with other constraints. Second, the IL is refined into implementation code. With this invention, porting an implementation neutral computation to an arbitrary architecture can be automated. (Biggerstaff  ‘257)
A business object model, which reflects data that is used during a given business transaction, is utilized to generate interfaces. This business object model facilitates commercial transactions by providing consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business during a business transaction. (Seubert et al. ‘129)
There is a recent trend toward rule-based authorization systems to achieve flexible security policies. Also, new sensing technologies in pervasive computing make it possible to define context-sensitive rules, such as "allow database access only to staff who are currently located in the main office." However, these rules, or the facts that are needed to verify authority, often involve sensitive context information. This paper presents a secure context-sensitive authorization system that protects confidential information in facts or rules. Furthermore, our system allows multiple hosts in a distributed environment to perform the evaluation of an authorization query in a collaborative way; we do not need a universally trusted central host that maintains all the context information. The core of our approach is to decompose a proof for making an authorization decision into a set of subproofs produced on multiple different hosts, while preserving the integrity and confidentiality policies of the mutually untrusted principals operating these hosts. (Minami et al. “Secure Context-Sensitive Authorization”)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2445